In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                  No. 02-18-00019-CV

IN RE: THE COMMITMENT OF                     §    On Appeal from the 89th District
GREGORY A. JONES                                  Court
                                             §
                                                  of Wichita County (185,786-C)
                                             §
                                                  May 6, 2021
                                             §
                                                  Memorandum Opinion by Chief
                                             §    Justice Sudderth

                                             §    Concurring and Dissenting
                                                  Memorandum Opinion by Justice
                                             §    Wallach

                                     JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was error in the trial court’s judgment. It is ordered that the judgment of the trial

court is reversed and the case is remanded to the trial court for a new trial.


                                        SECOND DISTRICT COURT OF APPEALS

                                        By __/s/ Bonnie Sudderth________________
                                           Chief Justice Bonnie Sudderth